DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 12/02/2020. Claims 1-6 are currently pending with claims 1 and 2 amended.

Response to Arguments
Applicant's arguments filed in the response 12/02/2020, with respect to the art rejections, have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an impeller" in line 3 and recites further “wherein the impeller includes a first impeller and a second impeller” in line 15.  It is unclear how a singular “an impeller” includes a multiple impellers “a first impeller and a second impeller.” It seems the limitations should read --a plurality of impellers-- and further --wherein the plurality of impellers includes a first impeller and a second impeller-- for providing proper antecedent basis.
Claims 1-6 are indefinite based on their dependency on claim 1.
The following rejections are based on as best as the indefiniteness of the claims are understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,795,138 to Gozdawa (Gozdawa) in view of US Patent 6,524,059 to Nogiwa (Nogiwa).
In Reference to Claim 1
Gozdawa discloses a rotating machine (1) comprising: 
a rotary shaft (2) that is configured to rotate about a center axis (of 2, not shown); 

a casing (3) that covers the rotary shaft (2);
wherein the impeller (4, 5 or 6) includes a first impeller (4) and a second impeller (5) that compresses a working fluid compressed (i.e. the impellers being at least first and second stages, see col 4, ll 8-14) by the first impeller (4), wherein the second impeller (5) faces away from the first impeller (4, opposite directions see col 3, ll 44-48) in a center axis direction (axis along 2, not labeled or shown), and wherein a first seal portion (i.e. labyrinth seal disposed along the shaft 2 and relative to motor 7, 23 and bearing 10 for instance, see col 3, ll 52-55) is disposed between (i.e. predictably as relative to the motor 7, 23 or bearing 10, see figure 1 and col 3, ll 52-55) the first impeller and the second impeller.
Gozdawa does not teach a first seal portion that is disposed at a position away from the impeller in a center axis direction of the rotary shaft and that is configured to seal a portion between the rotary shaft and the casing with a seal gas; a second seal portion that is disposed between the impeller and the first seal portion and that is configured to seal a portion between the rotary shaft and the casing; a gas supply path through which the seal gas is introduced into the first seal portion; and a gas outflow path that is provided in the second seal portion and communicates with a pressure space having a pressure lower than that of the seal gas to allow at least some of the seal gas to flow out from the first seal portion to the pressure space.

a first seal portion (7b) that is disposed at a position away from the impeller (2) in a center axis direction (i.e. direction along shaft 4) of the rotary shaft and that is configured to seal a portion between the rotary shaft (4) and the casing (1) with a seal gas (i.e. as introduced via 24); 
a second seal portion (7a) that is disposed between the impeller (2) and the first seal portion (7b) and that is configured to seal a portion between the rotary shaft (4) and the casing (1); 
a gas supply path (24) through which the seal gas (i.e. see col 4, ll 66 thru col 1, ll 5) is introduced into the first seal portion (7b); and 
a gas outflow path (12) that is provided in the second seal portion (7a) and communicates with a pressure space (i.e. the area where line 12 is vented) having a pressure lower (i.e. as vent) than that of the seal gas (i.e. as introduced in 24) to allow at least some of the seal gas (i.e. that introduced in 24) to flow out from the first seal portion (7b) to the pressure space (i.e. the area where line 12 is vented),
wherein the impeller (2) includes a first impeller (i.e. 2, right) and a second impeller (i.e. 2, left) that is configured to compress the working fluid compressed (i.e. from compressor stage to compressor stage, see col 4, ll 1-4) by the first impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gozdawa by providing therein a sealing arrangement such as that taught by Nogiwa, as it is a known technique 
In Reference to Claim 6
Gozdawa, as modified by Nogiwa, discloses the rotating machine according to Claim 1, further comprising: a differential pressure detecting unit (20, Nogiwa) that is configured to detect a differential pressure between the gas supply path (24, Nogiwa) and the gas outflow path (12, Nogiwa); and a flow rate regulating unit (19, Nogiwa) that is configured to regulate a flow rate (see col 4, ll 52 thru col 5, ll 5, Nogiwa) of the working fluid (i.e. seal gas, Nogiwa) in the gas supply path (24, Nogiwa) in accordance with the differential pressure (see col 4, ll 52 thru col 5, ll 5, Nogiwa) detected by the differential pressure detecting unit (19, Nogiwa).


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,795,138 to Gozdawa (Gozdawa) in view of US Patent 6,524,059 to Nogiwa (Nogiwa) as applied to claim 1 above, and further in view of US Patent 4,725,196 to Kaneki et al. (Kaneki).
In Reference to Claim 2
Gozdawa, as modified by Nogiwa, discloses the rotating machine according to Claim 1, except, wherein the gas supply path is connected to a working fluid flow path, in which the working fluid flows, at a supply side connecting portion and allows the working fluid, which is the seal gas, to be introduced into the first seal portion, and the gas outflow path is connected to the working fluid flow path at a position where a pressure of the flowing working fluid is lower than that of the supply side connecting portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating machine of Gozdawa, as modified by Nogiwa, wherein the gas supply path is connected to a working fluid flow path, in which the working fluid flows, at a supply side connecting and allows the working fluid, which is the seal gas, to be introduced into the first seal portion, and the gas outflow path is connected to the working fluid flow path at a position where a pressure of the flowing working fluid is lower than that of the supply side connecting portion (as taught by Kaneki), so as to use working fluid as a seal gas in the rotating machine of Gozdawa, as modified by Nogiwa, to regulate the dry gas seal as taught by Nogiwa and limit the use of external devices as further taught by Kaneki (see col 4, ll 22-33 of Kaneki).
In Reference to Claim 3

In Reference to Claim 4
Gozdawa, as modified by Nogiwa, and Kaneki, discloses the rotating machine according to Claim 3, wherein the gas outflow path (12, Nogiwa) communicates with the working fluid flow path (such as 3 as taught by Kaneki) at a position where the working fluid to be flowed into the first impeller flows (into a suction portion 4 as taught by Kaneki).
In Reference to Claim 5
Gozdawa, as modified by Nogiwa, and Kaneki, discloses the rotating machine according to Claim 3, further comprising: a cooling device (16, Gozdawa) that is configured to cool (i.e. intercooler, see col 5, ll 1-5 of Gozdawa) the working fluid discharged from the first impeller (4, Gozdawa), wherein the gas outflow path (as taught by Kaneki) communicates with the working fluid flow path at a position where the working fluid cooled by the cooling device flows (i.e. the cooling device 16 of Gozdawa being located between stages where the gas as taught by Kaneki is connected).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show multistage compressor rotating machine with opposed impellers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747